Quarterly Review – December 31, 2009 FMI Funds 100 East Wisconsin Avenue, Suite 2200 Milwaukee, Wisconsin 53202 www.fmifunds.com FMIFocus Fund Investment Objective Seeks capital appreciation through investments in stocks of companies of all sizes, including small- to mid-capitalization U.S. companies. Manager- The FMI Focus Fund (the "Fund")is advised by Fiduciary Management, Inc. of Milwaukee and sub-advised by Broadview Advisors, LLC.Both firms are 100% employee owned. Investment Professionals- Richard E. Lane, CFA and the research team at Broadview Advisors are primarily responsible for the day-to-day management of the Fund. Strategy- The Fund invests in stocks of companies of all sizes, but primarily invests in small- to mid-capitalization (i.e., less than $5.0 billion of market capitalization) companies, which have substantial capital appreciation potential.Many of these companies have little or no following by the major stock brokerage firms.We look for stocks of businesses that are selling at what we believe are substantial discounts to prices that accurately reflect their future earnings prospects.The Fund takes a "focused" approach to investing, meaning the Fund conducts extensive research (i.e. focuses) on each prospective investment before purchasing. Fund Information Inception Date 12/16/96 Net Assets $371.3 million Net Asset Value Expense Ratio 1.32% Ticker FMIOX Top Ten Holdings Kennametal Inc. 3.6% Molex Inc. (Cl A). 2.9% Altera Corp. 2.5% Arrow Electronics Inc. 2.5% PartnerRe Ltd. 2.3% Sapient Corp. 2.2% Reinsurance Group of America Inc. 2.1% Kinder Morgan Energy Partners 2.1% Cytec Industries Inc. 1.8% HealthSouth Corp. 1.8% Portfolio Characteristics P/E ratio (trailing one year) 16.1x P/E ratio (forward 4 quarters) 17.9x P/S ratio 1.2x P/B ratio 2.2x EV/EBITDA ratio 9.1x Number of holdings 65 Top Ten Sectors Performance Q4 2009 One Year Three Years Five Years Ten Years Since Inception Fund 3.21% 40.16% 0.25% 3.58% 6.40% 15.77% Russell 2000 Index1 3.87% 27.17% -6.07% 0.51% 3.51% 5.91% Russell 2000 Growth Index2 4.14% 34.47% -4.00% 0.87% -1.37% 3.01% Note:Returns for periods longer than one year are annualized.Inception of the Fund was 12/16/96.Returns may not match those reported by other sources such as Morningstar due to slight valuation differences at the end of the reporting period. Manager Commentary - Following a very strong September quarter, we are happy to see positive results for the fourth quarter of 2009 which reinforces our belief that the worst is over. We remain cautiously optimistic for 2010. Our overweight and solid stock selection in the IT and Materials sectors drove performance. Consumer stocks faded early on fears of poor Christmas sales only to recover slightly when store traffic was better than expected. We continue to underweight Financials and wait for an entry point. The returns do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost.Current performance since the above time period may be higher or lower than the performance quoted.Performance data current to the most recent month end may be obtained by visiting www.fmifunds.com. For more information about the FMI Family of Funds, including fees and expenses, call 1-800-811-5311 for a free prospectus (also available from www.fmifunds.com). Please read the prospectus carefully to consider the investment objectives, risks, charges and expenses before investing or sending money. The prospectus contains this and more information.
